Exhibit (10)(iii)(A)(9)

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (“Agreement”) is made as of the
Effective Date between Cincinnati Bell Inc., an Ohio corporation (“Employer”),
and John F. Cassidy (“Employee”). For purposes of this Agreement, “Effective
Date” means January 1, 2009.

Employer and Employee agree as follows:

1. Employment. By this Agreement, Employer and Employee set forth the terms of
Employer’s employment of Employee on and after the Effective Date. Any prior
agreements or understandings with respect to Employee’s employment by Employer,
including Employee’s Employment Agreement with Cincinnati Bell Inc. with an
effective date of January 1, 1999, are canceled as of the Effective Date.
Notwithstanding the preceding sentence, except as provided in Section 13 of this
Agreement, all stock options, restricted shares, and other long term incentive
awards granted to Employee prior to the Effective Date, as set forth on Exhibit
A attached hereto, shall continue in effect in accordance with their respective
terms and shall not be modified, amended, or canceled by this Agreement.

2. Term of Agreement. The term of this Agreement initially shall be the one year
period commencing on the Effective Date. On the first anniversary of the
Effective Date and on each subsequent anniversary of the Effective Date, the
term of this Agreement automatically shall be extended for a period of one
additional year. Notwithstanding the foregoing, the term of this Agreement is
subject to termination as provided in Section 13.

3. Duties.

A. Employee will serve as President and Chief Executive Officer of Employer.
Employee will report to the Board of Directors of Employer.

B. Employee shall furnish such managerial, executive, financial, technical, and
other skills, advice, and assistance in operating Employer and its Affiliates as
Employer may reasonably request. For purposes of this Agreement, “Affiliate”
means each corporation or organization that is deemed to be a single employer
with Employer under Section 414(b) or (c) of the Internal Revenue Code of 1986,
as amended (the “Code”) (i.e. as part of a controlled group of corporations that
includes Employer or under common control with Employer).

C. Employee shall devote Employee’s entire time, attention, and energies to the
business of Employer and its Affiliates. The words “entire time, attention, and
energies” are intended to mean that Employee shall devote Employee’s full effort
during reasonable working hours to the business of Employer and its Affiliates
and shall devote at least 40 hours per week to the business of Employer and its
Affiliates. Employee shall travel to such places as are necessary in the
performance of Employee’s duties.

 

1



--------------------------------------------------------------------------------

4. Compensation.

A. Employee shall receive a base salary (the “Base Salary”) of at least $645,000
per year, payable not less frequently than monthly, for each year during the
term of this Agreement, subject to proration for any partial year. Such Base
Salary, and all other amounts payable under this Agreement, shall be subject to
withholding as required by law.

B. In addition to the Base Salary, Employee shall be entitled to receive an
annual bonus (the “Bonus”) for each calendar year for which services are
performed under this Agreement. Any Bonus for a calendar year shall be payable
after the conclusion of the calendar year in accordance with Employer’s regular
bonus payment policies. Each year, Employee shall be given a Bonus target by
Employer’s Compensation Committee of not less than $968,000, subject to
proration for a partial year.

C. On at least an annual basis, Employee shall receive a formal performance
review and be considered for Base Salary and/or Bonus target increases.

5. Expenses. All reasonable and necessary expenses incurred by Employee in the
course of the performance of Employee’s duties to Employer shall be reimbursable
in accordance with Employer’s then current travel and expense policies.

6. Benefits.

A. While Employee remains in the employ of Employer, Employee shall be entitled
to participate in all of the various employee benefit plans and programs, or
equivalent plans and programs, which are made available to similarly situated
officers of Employer.

B. Notwithstanding anything contained herein to the contrary, the Base Salary
and Bonuses otherwise payable to Employee shall be reduced by any benefits paid
to Employee by Employer under any disability plans made available to Employee by
Employer.

C. In each year of this Agreement, Employee shall be granted options to purchase
common shares of Employer under Employer’s 2007 Long Term Incentive Plan or any
similar plan made available to employees of Employer. The number of such stock
options granted each year will be determined by Employer’s Compensation
Committee.

D. In each year of this Agreement, Employee may receive an award of restricted
common shares of Employer under Employer’s 2007 Long Term Incentive Plan or any
similar plan made available to employees of Employer. Any such award shall be
made at the discretion of Employer’s Compensation Committee and the number of
restricted shares awarded for each year, if any, shall be determined by
Employer’s Compensation Committee.

E. A supplemental, non-qualified pension will be provided to Employee by
Employer in accordance with this Section 6.E.

(i) The non-qualified pension shall be equal to that portion of Employee’s
accrued pension under Employer’s Management Pension Plan (“CBMPP”) which is
attributable to Employee’s first ten years of service with Employer.

 

2



--------------------------------------------------------------------------------

(ii) Employee’s non-qualified pension under this Section 6.E. shall be paid in
one lump sum within 30 days after (and not before) the earlier of (a) the date
which is six months after Employee’s termination of employment or (b) the date
immediately following the date of Employee’s death. If Employee dies before
payment is made under this Section 6.E., the non-qualified pension shall be paid
to Employee’s designated beneficiary.

(iii) When Employee’s non-qualified pension is paid under this Section 6.E. to
Employee within 30 days after the date which is six months after Employee’s
termination of employment with Employer, such payment shall also include an
amount that is equal to the amount of interest that would have been earned by
the amount of such non-qualified pension for the period from the date of
Employee’s termination of employment with Employer to the date which is six
months after Employee’s termination of employment had such amount earned
interest for such period at an annual rate of interest of 3.5%.

(iv) Nothing contained in this Section 6.E. shall be construed to give Employee
any right to continued employment except under the express terms of this
Agreement. The provision of this Section 6.E. shall survive the term of
Employee’s employment under this Agreement.

7. Confidentiality. Employer and its Affiliates are engaged in the
telecommunications industry within the U.S. Employee acknowledges that in the
course of employment with the Employer, Employee will be entrusted with or
obtain access to information proprietary to the Employer and its Affiliates with
respect to the following (all of which information is referred to hereinafter
collectively as the “Information”): the organization and management of Employer
and its Affiliates; the names, addresses, buying habits, and other special
information regarding past, present, and potential customers, employees, and
suppliers of Employer and its Affiliates; customer and supplier contracts and
transactions or price lists of Employer, its Affiliates, and their suppliers;
products, services, programs, and processes sold, licensed, or developed by the
Employer or its Affiliates; technical data, plans, and specifications, and
present and/or future development projects, of Employer and its Affiliates;
financial and/or marketing data respecting the conduct of the present or future
phases of business of Employer and its Affiliates; computer programs, systems,
and/or software; ideas, inventions, trademarks, business information, know-how,
processes, improvements, designs, redesigns, discoveries, and developments of
Employer and its Affiliates; and other information considered confidential by
any of the Employer, its Affiliates, or customers or suppliers of Employer and
its Affiliates. Employee agrees to retain the Information in absolute confidence
and not to disclose the Information to any person or organization except as
required in the performance of Employee’s duties for Employer, without the
express written consent of Employer; provided that Employee’s obligation of
confidentiality shall not extend to any Information which becomes generally
available to the public other than as a result of disclosure by Employee.

8. New Developments. All ideas, inventions, discoveries, concepts, trademarks,
or other developments or improvements, whether patentable or not, conceived by
Employee, alone or with others, at any time during the term of Employee’s
employment, whether or not during working hours or on Employer’s premises, which
are within the scope of or related to the business operations of Employer or its
Affiliates (“New Developments”), shall be and remain the exclusive property of
Employer. Employee shall do all things reasonably necessary to ensure

 

3



--------------------------------------------------------------------------------

ownership of such New Developments by Employer, including the execution of
documents assigning and transferring to Employer, all of Employee’s rights,
title, and interest in and to such New Developments, and the execution of all
documents required to enable Employer to file and obtain patents, trademarks,
and copyrights in the United States and foreign countries on any of such New
Developments.

9. Surrender of Material Upon Termination. Employee hereby agrees that upon
cessation of Employee’s employment, for whatever reason and whether voluntary or
involuntary, Employee will immediately surrender to Employer all of the property
and other things of value in his possession or in the possession of any person
or entity under Employee’s control that are the property of Employer or any of
its Affiliates, including without any limitation all personal notes, drawings,
manuals, documents, photographs, or the like, including copies and derivatives
thereof, relating directly or indirectly to any confidential information or
materials or New Developments, or relating directly or indirectly to the
business of Employer or any of its Affiliates.

10. Remedies.

A. Employer and Employee hereby acknowledge and agree that the services rendered
by Employee to Employer, the information disclosed to Employee during and by
virtue of Employee’s employment, and Employee’s commitments and obligations to
Employer and its Affiliates herein are of a special, unique, and extraordinary
character, and that the breach of any provision of this Agreement by Employee
will cause Employer irreparable injury and damage, and consequently the Employer
shall be entitled to, in addition to all other remedies available to it,
injunctive and equitable relief to prevent a breach of Sections 7, 8, 9, 11, and
12 of this Agreement and to secure the enforcement of this Agreement.

B. Except as provided in Section 10.A., the parties hereto agree to submit to
final and binding arbitration any dispute, claim, or controversy, whether for
breach of this Agreement or for violation of any of Employee’s statutorily
created or protected rights, arising between the parties that either party would
have been otherwise entitled to file or pursue in court or before any
administrative agency (herein “claim”), and each party waives all right to sue
the other party.

(i) This agreement to arbitrate and any resulting arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. (“FAA”). If the FAA is held not to apply for any reason, then Ohio Revised
Code Chapter 2711 regarding the enforceability of arbitration agreements and
awards will govern this Agreement and the arbitration award.

(ii) (a) All of a party’s claims must be presented at a single arbitration
hearing. Any claim not raised at the arbitration hearing is waived and released.
The arbitration hearing will take place in Cincinnati, Ohio.

(b) The arbitration process will be governed by the Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”) except to the
extent they are modified by this Agreement.

 

4



--------------------------------------------------------------------------------

(c) Employee has had an opportunity to review the AAA rules and the requirements
that Employee must pay a filing fee for which Employer has agreed to split on an
equal basis.

(d) The arbitrator will be selected from a panel of arbitrators chosen by the
AAA in Cincinnati, Ohio. After the filing of a Request for Arbitration, the AAA
will send simultaneously to Employer and Employee an identical list of names of
five persons chosen from the panel. Each party will have 10 days from the
transmittal date in which to strike up to two names, number the remaining names
in order of preference, and return the list to the AAA.

(e) Any pre-hearing disputes will be presented to the arbitrator for
expeditious, final, and binding resolution.

(f) The award of the arbitrator will be in writing and will set forth each issue
considered and the arbitrator’s finding of fact and conclusions of law as to
each such issue.

(g) The remedy and relief that may be granted by the arbitrator to Employee are
limited to lost wages, benefits, cease and desist, and affirmative relief,
compensatory, liquidated, and punitive damages, and reasonable attorney’s fees,
and will not include reinstatement or promotion. If the arbitrator would have
awarded reinstatement or promotion, but for the prohibition in this Agreement,
the arbitrator may award front pay. The arbitrator may assess to either party,
or split, the arbitrator’s fee and expenses and the cost of the transcript, if
any, in accordance with the arbitrator’s determination of the merits of each
party’s position, but each party will bear any cost for its witnesses and proof.

(h) Employer and Employee recognize that a primary benefit each derives from
arbitration is avoiding the delay and costs normally associated with litigation.
Therefore, neither party will be entitled to conduct any discovery prior to the
arbitration hearing except that: (i) Employer will furnish Employee with copies
of all non-privileged documents in Employee’s personnel file; (ii) if the claim
is for discharge, Employee will furnish Employer with records of earnings and
benefits relating to Employee’s subsequent employment (including
self-employment) and all documents relating to Employee’s efforts to obtain
subsequent employment; (iii) the parties will exchange copies of all documents
they intend to introduce as evidence at the arbitration hearing at least 10 days
prior to such hearing; (iv) Employee will be allowed (at Employee’s expense) to
take the depositions, for a period not to exceed four hours each, of two
representatives of Employer, and Employer will be allowed (at its expense) to
depose Employee for a period not to exceed four hours; and (v) Employer or
Employee may ask the arbitrator to grant additional discovery to the extent
permitted by AAA rules upon a showing that such discovery is necessary.

(i) Nothing herein will prevent either party from taking the deposition of any
witness where the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing and the witness is,
in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than 50 miles from the hearing site,
conflicting travel plans, or other comparable reason.

 

5



--------------------------------------------------------------------------------

(j) Arbitration must be requested in writing no later than 6 months from the
date of the party’s knowledge of the matter disputed by the claim. A party’s
failure to initiate arbitration within the time limits herein will be considered
a waiver and release by that party with respect to any claim subject to
arbitration under this Agreement.

(k) Employer and Employee consent that judgment upon the arbitration award may
be entered in any federal or state court that has jurisdiction.

(1) Except as provided in Section 10.A., neither party will commence or pursue
any litigation on any claim that is or was subject to arbitration under this
Agreement.

(m) All aspects of any arbitration procedure under this Agreement, including the
hearing and the record of the proceedings, are confidential and will not be open
to the public, except to the extent the parties agree otherwise in writing, or
as may be appropriate in any subsequent proceedings between the parties, or as
may otherwise be appropriate in response to a governmental agency or legal
process.

11. Covenant Not to Compete. For purposes of this Section 11 only, the term
“Employer” shall mean, collectively, Employer and each of its Affiliates. During
the two-year period following termination of Employee’s employment with Employer
for any reason (or if this period is unenforceable by law, then for such period
as shall be enforceable) Employee will not engage in any business offering
services related to the current business of Employer, whether as a principal,
partner, joint venture, agent, employee, salesman, consultant, director, or
officer, where such position would involve Employee in any business activity in
competition with Employer. This restriction will be limited to the geographical
area where Employer is then engaged in such competing business activity or to
such other geographical area as a court shall find reasonably necessary to
protect the goodwill and business of the Employer.

During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee will not interfere with or
adversely affect, either directly or indirectly, Employer’s relationships with
any person, firm, association, corporation, or other entity which is known by
Employee to be, or is included on any listing to which Employee had access
during the course of employment as a customer, client, supplier, consultant, or
employee of Employer, and Employee will not divert or change, or attempt to
divert or change, any such relationship to the detriment of Employer or to the
benefit of any other person, firm, association, corporation, or other entity.

During the two-year period following termination of Employee’s employment with
Employer for any reason (or if this period is unenforceable by law, then for
such period as shall be enforceable), Employee shall not, without the prior
written consent of Employer, accept employment, as an employee, consultant, or
otherwise, with any company or entity which is a customer or supplier of
Employer at any time during the final year of Employee’s employment with
Employer.

Employee will not, during or at any time within three years after the
termination of Employee’s employment with Employer, induce, or seek to induce,
any other employee of Employer to terminate his or her employment relationship
with Employer.

 

6



--------------------------------------------------------------------------------

12. Goodwill. Employee will not disparage Employer or any of its Affiliates in
any way which could adversely affect the goodwill, reputation, and business
relationships of Employer or any of its Affiliates with the public generally, or
with any of their customers, suppliers, or employees. Employer will not
disparage Employee.

13. Termination.

A. (i) Employer or Employee may terminate this Agreement upon Employee’s failure
or inability to perform the services required hereunder because of any physical
or mental infirmity for which Employee receives disability benefits under any
disability benefit plans made available to Employee by Employer (the “Disability
Plans”), over a period of one hundred twenty consecutive working days during any
twelve consecutive month period (a “Terminating Disability”).

(ii) If Employer or Employee elects to terminate this Agreement in the event of
a Terminating Disability, such termination shall be effective immediately upon
the giving of written notice by the terminating party to the other.

(iii) Upon termination of this Agreement on account of Terminating Disability,
Employer shall pay Employee Employee’s accrued compensation hereunder, whether
Base Salary, Bonus, or otherwise (subject to offset for any amounts received
pursuant to the Disability Plans), to the date of termination. For as long as
such Terminating Disability may exist, Employee shall continue to be an employee
of Employer for all other purposes and Employer shall provide Employee with
disability benefits and all other benefits according to the provisions of the
Disability Plans and any other Employer plans in which Employee is then
participating.

(iv) If the parties elect not to terminate this Agreement upon an event of a
Terminating Disability and Employee returns to active employment with Employer
prior to such a termination, or if such disability exists for less than one
hundred twenty consecutive Working days, the provisions of this Agreement shall
remain in full force and effect.

B. This Agreement terminates immediately and automatically on the death of
Employee, provided, however, that the Employee’s Estate shall be paid Employee’s
accrued compensation hereunder, whether Base Salary, Bonus, or otherwise, to the
date of death.

C. Employer may terminate this Agreement immediately, upon written notice to
Employee, for Cause. For purposes of this Agreement, Employer shall have “Cause”
to terminate this Agreement only if Employer’s Board of Directors determines
that there has been fraud, misappropriation, or embezzlement on the part of
Employee.

D. Employer may terminate this Agreement immediately, upon written notice to
Employee for any reason other than those set forth in Sections 13.A., B., and
C., provided, however, that Employer shall have no right to terminate this
Agreement under this Section 13.D. within two years after a Change in Control.
In addition, Employee may terminate this Agreement immediately, upon written
notice to Employer, as a result of a Constructive Termination, provided,
however, that Employee shall have no right to terminate this Agreement under
this Section 13.D. within two years after a Change in Control. In the event of a
termination of this Agreement by Employer, or by Employee as a result of a
Constructive Termination, under this Section 13.D.:

(i) within five days after (and not before) the date which is six months after
Employee’s termination of employment with Employer, Employer shall pay Employee
in a lump sum cash payment an amount equal to the sum of (a) the product
obtained by multiplying Employee’s annual Base Salary rate in effect at the time
of the termination of this Agreement by five and (b) the product obtained by
multiplying the fair market value of a common share of Employer on the date of
the termination of this Agreement by 526,549;

 

7



--------------------------------------------------------------------------------

(ii) all outstanding stock options issued by Employer to Employee that are not
vested and exercisable at the time of the termination of this Agreement shall
become immediately vested and exercisable (and Employee shall be afforded the
opportunity to exercise them in accordance with the terms of such stock options
that would apply if such stock options had become vested and exercisable
immediately before the termination of this Agreement) and the restrictions
applicable to all outstanding restricted stock issued by Employer to Employee
shall lapse upon the termination of this Agreement;

(iii) an amount equal to the sum of (a) any forfeitable benefits of Employee
under any nonqualified (i.e., not qualified under Code Section 401(a)) pension,
profit sharing, savings, or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if this
Agreement had not terminated, plus (b) any additional vested benefits which
would have accrued for Employee under any nonqualified defined benefit pension
plan if this Agreement had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and annual Bonus target had neither
increased nor decreased after such termination, shall be payable by Employer at
the same time and in the same manner as such benefits would have been paid under
such plan or plans had such benefits become vested and accrued under such plan
or plans at the time of the termination of this Agreement;

(iv) an amount equal to the sum of (a) any forfeitable benefits of Employee
under any qualified (i.e., qualified under Code Section 401(a)) pension, profit
sharing, 401(k), or deferred compensation plan of Employer or any Affiliate
which would have vested prior to the end of the Current Term if this Agreement
had not terminated, plus (b) any additional vested benefits which would have
accrued for Employee under any qualified defined benefit pension plan if this
Agreement had not terminated prior to the end of the Current Term and if
Employee’s annual Base Salary and annual Bonus target had neither increased nor
decreased after such termination, shall be paid by Employer from its general
assets (and not under such plan or plans) in one lump sum within five days after
(and not before) the date which is six months after Employee’s termination of
employment with Employer; and

(v) for the remainder of the Current Term, Employer shall continue to provide
Employee with medical, dental, vision, and group term life coverage comparable
to the medical, dental, vision, and group term life coverage in effect for
Employee immediately prior to the termination of this Agreement (with the cost
of such benefits shared between Employee and Employer on a basis comparable to
the cost-sharing of such benefits immediately prior to the termination of this
Agreement), and, to the extent that Employee would have been eligible for any
post-retirement medical, dental, vision, or group term life benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term.

 

8



--------------------------------------------------------------------------------

E. This Agreement shall terminate automatically in the event and at the time
that both there is a Change in Control and either (1) Employee elects to
terminate his employment with Employer within 90 days after the Change in
Control, (2) Employee elects to terminate his employment with Employer within
two years after the Change in Control as a result of a Constructive Termination,
or (3) Employee’s employment with Employer is actually terminated by Employer
within two years after the Change in Control for any reason other than those set
forth in Sections 13.A., B., and C. In the event of a termination of this
Agreement under this Section 13.E.:

(i) within five days after (and not before) the date which is six months after
Employee’s termination of employment with Employer, Employer shall pay Employee
in a lump sum cash payment an amount equal to the product obtained by
multiplying (a) the sum of the annual Base Salary rate in effect at the time of
the termination of this Agreement and the annual Bonus target in effect at the
time of such termination by (b) 2.99;

(ii) within five days after (and not before) the date which is six months after
Employee’s termination of employment with Employer, Employer shall pay Employee
in a lump sum cash payment an amount equal to the pay out at target of all
outstanding long-term awards granted by Employer to Employee;

(iii) all outstanding stock options issued by Employer to Employee that are not
vested and exercisable at the time of the termination of this Agreement shall
become immediately vested and exercisable (and Employee shall be afforded the
opportunity to exercise them in accordance with the terms of such stock options
that would apply if such stock options had become vested and exercisable
immediately before the termination of this Agreement) and the restrictions
applicable to all outstanding restricted stock issued by Employer to Employee
shall lapse upon the termination of this Agreement;

(iv) an amount equal to the sum of (a) any forfeitable benefits of Employee
under any nonqualified (i.e., not qualified under Code Section 401(a)) pension,
profit sharing, savings, or deferred compensation plan of Employer or any
Affiliate which would have vested prior to the end of the Current Term if this
Agreement had not terminated, plus (b) any additional vested benefits which
would have accrued for Employee under any nonqualified defined benefit pension
plan if this Agreement had not terminated prior to the end of the Current Term
and if Employee’s annual Base Salary and annual Bonus target had neither
increased nor decreased after such termination, shall be payable by Employer at
the same time and in the same manner as such benefits would have been paid under
such plan or plans had such benefits become vested and accrued under such plan
or plans at the time of the termination of this Agreement;

(v) an amount equal to the sum of (a) any forfeitable benefits of Employee under
any qualified (i.e., qualified under Code Section 401(a)) pension, profit
sharing, 401(k), or deferred compensation plan of Employer or any Affiliate
which would have vested prior to the end of the Current Term if this Agreement
had not terminated, plus (b) any additional vested benefits which would have
accrued for Employee under any qualified defined benefit pension plan if this
Agreement had not terminated prior to the end of the Current Term and if
Employee’s

 

9



--------------------------------------------------------------------------------

annual Base Salary and annual Bonus target had neither increased nor decreased
after such termination, shall be paid by Employer from its general assets (and
not under such plan or plans) in one lump sum within five days after (and not
before) the date which is six months after Employee’s termination of employment
with Employer;

(vi) to the extent that Employee is deemed to have received an excess parachute
payment under Code Section 280G by reason of the Change in Control, Employer
shall pay Employee, within five days after (and not before) the date which is
six months after Employee’s termination of employment with Employer, an
additional sum sufficient to pay (i) any taxes imposed under Section 4999 of the
Code plus (ii) any federal, state, and local taxes applicable to any taxes
imposed under Section 4999 of the Code; and

(vii) for the remainder of the Current Term, Employer shall continue to provide
Employee with medical, dental, vision, and group term life coverage comparable
to the medical, dental, vision, and group term life coverage in effect for
Employee immediately prior to the termination of this Agreement (with the cost
of such benefits shared between Employee and Employer on a basis comparable to
the cost-sharing of such benefits immediately prior to the termination of this
Agreement), and, to the extent that Employee would have been eligible for any
post-retirement medical, dental, vision, or group term life benefits from
Employer if Employee had continued in employment through the end of the Current
Term, Employer shall provide such post-retirement benefits to Employee after the
end of the Current Term.

F. Employee may resign upon 60 days’ prior written notice to Employer. In the
event of a resignation under this Section 13.F., this Agreement shall terminate
and Employee shall be entitled to receive Employee’s Base Salary through the
date of termination, any Bonus earned but not paid at the time of termination,
and any other vested compensation or benefits called for under any compensation
plan or program of Employer.

G. Employee may retire upon six months’ prior written notice to Employer. In the
event of a retirement under this Section 13.G., this Agreement shall terminate
and Employee shall be entitled to receive Employee’s Base Salary through the
date of termination and any Bonus earned but not paid at the time of
termination. In addition, Employee shall be entitled to receive any compensation
or benefits made available to retirees under Employer’s standard policies and
programs, including retiree medical and life insurance benefits, a prorated
Bonus for the year of termination, and the right to exercise outstanding stock
options after retirement (in accordance with the terms of such stock options
that would apply if such stock options had become exercisable immediately before
the termination of this Agreement).

H. Upon termination of this Agreement as a result of an event of termination
described in this Section 13 and except for Employer’s payment of the required
payments under this Section 13 (including any Base Salary accrued through the
date of termination, any Bonus earned for the year preceding the year in which
the termination occurs, and any nonforfeitable amounts payable under any
employee plan), all further compensation under this Agreement shall terminate.

I. The termination of this Agreement shall not amend, alter, or modify the
rights and obligations of the parties under Sections 7, 8, 9, 10, 11, and 12
hereof, the terms of which shall survive the termination of this Agreement.

 

10



--------------------------------------------------------------------------------

J. To the extent provided below, the following provisions apply under Section 13
hereof and the other provisions of this Agreement.

(i) Notwithstanding any other provision of this Agreement, for purposes of
Sections 13.D and 13.E., “Current Term” means the two-year period beginning at
the time of the termination of this Agreement.

(ii) For purposes of Sections 13.D. and 13.E., “Change in Control” means a
Change in Control as defined under the Cincinnati Bell Inc. Executive Deferred
Compensation Plan (as such plan is amended and restated effective as of
January 1, 2005 and as it may thereafter be amended).

(iii) For purposes of Section 13.D. and 13.E., “Constructive Termination” shall
be deemed to have occurred if, without Employee’s consent, there is a material
reduction by Employer in Employee’s authority, reporting relationship, or
responsibilities, there is a reduction by Employer in Employee’s Base Salary or
Bonus target, or Employee is required by Employer to relocate from the Greater
Cincinnati, Ohio Area.

(iv) When an amount (referred to in this Section 13.J.(iv) as the “principal
sum”) that is payable under Section 13.D.(i), 13.D.(iv), 13.E.(i), or 13.E.(ii),
or 13.E.(v) within five days after the date which is six months after Employee’s
termination of employment with Employer is paid, such payment shall also include
an amount that is equal to the amount of interest that would have been earned by
such principal sum for the period from the date of Employee’s termination of
employment with Employer to the date which is six months after Employee’s
termination of employment had such principal sum earned interest for such period
at an annual rate of interest of 3.5%.

(v) To the extent that any of the benefits applicable to medical, dental, and
vision coverage provided to Employee under Section 13.D.(v) or 13.E.(vii)
(referred to in this Section 13.J.(v) as “healthcare plan benefits”) are subject
to federal income taxation, the following conditions shall apply:

(a) the amount of healthcare plan benefits provided or paid during any tax year
of Employee under Section 13.D.(v) or 13.E.(vii) shall not affect the amount of
healthcare plan benefits that are provided or eligible for payment in any other
tax years of Employee (disregarding any limit on the amount of medical expenses,
as defined in Code Section 213(d), that may be paid or reimbursed over some or
all of the period in which such coverage is in effect because of a lifetime,
annual, or similar limit on any covered person’s expenses that can be paid or
reimbursed under Employer’s health care plans under which the terms of such
coverage are determined);

(b) the payment or reimbursement of an expense for healthcare plan benefits that
is eligible for payment or reimbursement shall not be made prior to the date
which is six months after Employee’s termination of employment with Employer and
shall in any event be made no later than the last day of the tax year of
Employee next following the tax year of Employee in which the expense is
incurred; and

 

11



--------------------------------------------------------------------------------

(c) Employee’s right to healthcare plan benefits shall not be subject to
liquidation or exchange for any other benefit.

14. Termination of Agreement and Employment. For purposes of this Agreement
(including but not limited to Sections 6.E., 13.D.(iii), (iv), and (v), and
13.E.(iv), (v), (vi), and (vii)), any reference to the termination of this
Agreement or to the termination of Employee’s employment with Employer shall
mean and require that, as of the date of such termination, Employee’s services
for Employer and its Affiliates shall have completely ceased or that Employee
shall have otherwise separated from service with Employer and its Affiliates
within the meaning of Treasury Regulation Section 1.409A-1(h).

15. Assignment. As this is an agreement for personal services involving a
relation of confidence and a trust between Employer and Employee, all rights and
duties of Employee arising under this Agreement, and the Agreement itself, are
non-assignable by Employee.

16. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if delivered personally or by certified
mail to Employee at Employee’s place of residence as then recorded on the books
of Employer or to Employer at its principal office.

17. Waiver. No waiver or modification of this Agreement or the terms contained
herein shall be valid unless in writing and duly executed by the party to be
charged therewith. The waiver by any party hereto of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by such party.

18. Governing Law. This agreement shall be governed by the laws of the State of
Ohio and, to the extent applicable, federal law.

19. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by Employer. There are no other
contracts, agreements, or understandings, whether oral or written, existing
between them except as contained or referred to in this Agreement.

20. Severability. In case any one or more of the provisions of this Agreement is
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or other enforceability shall not affect any other provisions
hereof, and this Agreement shall be construed as if such invalid, illegal, or
unenforceable provisions have never been contained herein.

21. Successors and Assigns. Subject to the requirements of Paragraph 15 above,
this Agreement shall be binding upon Employee, Employer, and Employer’s
successors and assigns.

22. Confidentiality of Agreement Terms. The terms of this Agreement shall be
held in strict confidence by Employee and shall not be disclosed by Employee to
anyone other than Employee’s spouse, Employee’s legal counsel, and Employee’s
other advisors, unless required by law. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
Employer or its Affiliates) without the express authorization of the Board of
Directors of Employer. To the extent that the terms of this Agreement have been
disclosed by Employer, in a public filing or otherwise, the confidentiality
requirements of this Section 22 shall no longer apply to such terms.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CINCINNATI BELL INC.     EMPLOYEE By:  

/s/ Phillip R. Cox

   

/s/ John F. Cassidy

      John F. Cassidy Title:  

Chairman of the Board

    Date:  

12/30/08

    Date:  

12/19/08

 

13